ON THE MERITS.
Cleve Campbell, Bud McClain, and the appellant were jointly indicted for the murder of Marcella Lutes. After severance, the appellant was convicted and sentenced to life imprisonment.
There was evidence tending to show appellant’s guilt of the homicide alleged, and justifying the court in refusing the affirmative charge requested for him.
While there is argument in the brief for appellant asserting error in overruling a motion for change of venue, no such motion, or ruling thereon, appears in the bill.
Mr. and Mrs. Lutes, elderly people, were found dead in their home on Thursday, November 9, 1911. They had been slain by blows upon their heads. They were, according to the record, last known to be alive on Monday afternoon, November 6, 1911. The motive appears to have been robbery. There is evidence in the bill of exceptions tending to show that defendant was concern*32ed in. their murder. He denied all knowledge of, or concern in, the killing, and asserted in the evidence introduced in his behalf that on the nights of November 6th and 7th he was at home, approximately eight miles from the scene of the tragedy. There appears in the bill 13 adverse (to him) rulings in respect of the evidence. Several of these rulings adverse to defendant lead his counsel to contend that the testimony admitted, - as in support of the state’s theory of conspiracy between the three jointly indicted, was illegally admitted, for. that there was then no evidence establishing, prima facie, a conspiracy in such sort as to admit declarations of another whose declarations were only admissible in consequence of a conspiracy established, at least prima facie. The insistence cannot prevail, since there was evidence showing, prima facie, the existence of such relation between the parties jointly indicted.
The state introduced Mr. Wade, a minister, who testified that on Wednesday, November 8, 1911, his horse appeared to have been taken from his stable, and ridden some time between Monday evening, November 6, 1911", and Wednesday aforesaid. Over defendant’s objection the court allowed this evidence to go to the jury, subject to the condition that the state latterly connect the use of the animal by the defendant. The bill does contain testimony tending to show that defendant was the person who used the minister’s horse. There was no error in respect of the admission of the testimony in this connection.
John McLemore, a witness for the state, testified to a certain conversation with the defendant which tended to show expressions, by defendant, at least susceptible of an incriminatory interpretation.
Luther Baggett, called by the state, testified to circumstances tending to corroborate McLemore in respect *33of the presence, together, of defendant and McLemore at a place where McLemore had testified the conversation occurred. Manifestly this testimony of Baggett was relevant and admissible.
The question, to McLemore, upon his recall to the stand, in response to which he testified that he knew what defendant meant when he (defendant) asked whether McLemore “had said anything about what Bud told” him (McLemore), could not have been, even if improper, of prejudice to defendant on his trial. There was no effort or offer by the state to then go further and show what McLemore knew or understood in that connection.
The questions propounded to Joe Baldwin on cross-examination, by defendant’s counsel, which sought to affect the credibility of the witness by showing his indictment for, not conviction of, an offense involving-moral turpitude, were properly disallowed. — Watson v. State, 155 Ala. 9, 13, 46 South. 232; Ross v. State, 139 Ala. 144, 36 South. 718.
Special charges A, C, F and G each conclude to an acquittal upon a hypothesis that justified that result without a due consideration by the jury of all of the evidence on the issue of guilt vel non. They were Avell refused to defendant. — Bardin v. State, 143 Ala. 74, 38 South. 833; Hurd v. State, 94 Ala. 100, 10 South. 528.
Special charge B, refused to defendant, is a duplicate of given charge 5.
Special charge I) was rendered faulty by the omission to hypothesize, and to exclude thereby defendant’s concern in the homicide as a co-conspirator. Under this theory of the state, according to the evidence, he might have been a guilty agent Avithout striking a blow or otherwise actually participating in the killing. — Jones v. State, 174 Ala. 31, 57 South. 31.
*34Tbe court cannot be put in error for refusing special charges affirming that there is no evidence in support or in refutation of an issue, or elements of issues, involved -on a trial. Charge E, refused to defendant, was of this class.
Charge H is a duplicate of charge 1, given at defendant’s instance.
Charges I and K exact too high a degree of conviction of guilt in the minds of the jury. They were properly refused.
Charge J is abstract.
Charge N is confused. It does not clearly state an applicable principle of law. Its refusal was proper.
Similar instructions to charge 0 have been repeatedly condemned.
Refused charge P is a duplicate of given charge 10.
No error appearing, the judgment is affirmed.
Affirmed.
All the Justices concur, except Dowdell, C. J., not sitting.